Filed 12/26/14 P. v. Coover CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060913

v.                                                                       (Super.Ct.No. RIF1200373)

JOSHUA JAMES COOVER,                                                     OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Thomas E. Kelly, Judge.

(Retired Judge of the Santa Cruz Super. Ct. assigned by the Chief Justice pursuant to

art. VI, § 6 of the Cal. Const.) Affirmed.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found defendant and appellant Joshua James Coover guilty of possessing

personal identifying information of another person for an unlawful purpose (Pen. Code,



                                                             1
§ 530.5, subd. (a); count 1);1 forgery (§ 470, subd. (b); count 2); and driving with a

suspended driver’s license (Veh. Code, § 14601.1, subd. (a); count 3). In a bifurcated

proceeding, defendant admitted that he had suffered one prior serious and violent felony

strike conviction (§§ 667, subds. (c) & (e)(1), 1170.12, subd. (c)(1)). Defendant was

sentenced to a total term of four years in state prison with credit for time served.

Defendant appeals from the judgment. We find no error and will affirm the judgment.

                                               I

                                FACTUAL BACKGROUND

       On January 30, 2012, at around 4:27 a.m., Riverside Police Officer Scott Levesque

was on patrol when he noticed a vehicle with no license plates turn into a town home

community. Officer Levesque initiated a traffic stop and contacted defendant, the driver

of the vehicle. Defendant immediately handed Officer Levesque a driver’s license

belonging to a “Steve Miller.” Defendant failed to produce the vehicle’s registration or

proof of insurance. Based on Officer Levesque’s training and experience in recognizing

fraudulent driver’s licenses, Officer Levesque opined the driver’s license defendant

presented was a “very good copy” of a valid license. Officer Levesque noted the driver’s

license contained slight inconsistencies with the font, and the picture and text were

bleeding through. As Officer Levesque called for backup assistance, defendant

spontaneously stated the driver’s license was good.




       1   All future statutory references are to the Penal Code unless otherwise stated.


                                               2
       Using the name “Steve Miller” and the number on the license, Officer Levesque

searched the Department of Motor Vehicle’s image site. His search revealed a driver’s

license with the name “Steve Miller,” a driver’s license number, and address associated

with the license defendant presented; however, the picture associated with that name,

number, and address was not defendant. Officer Levesque asked defendant about the

name “Steve Miller,” and defendant responded that he knew the license was valid and

that he was “Steve Miller.” At that time, another officer had arrived and used

defendant’s fingerprints to determine defendant’s true identity.

       After learning defendant’s true identity, Officer Levesque discovered defendant’s

license was suspended. Officer Levesque thereafter arrested defendant and searched

defendant’s wallet. Inside the wallet, Officer Levesque found numerous credit cards in

the name of “Steve Miller.” A search of the vehicle revealed a Western Union money

order receipt with the name of the sender as “Steve Miller,” a police scanner, and a Sony

HD camera. The camera contained a video of defendant rapping about using the name

“Steve Miller.”

       Steve Miller stated that in August 2010 his car was burglarized and all of his

identification was stolen. Miller looked at the driver’s license presented by defendant to

Officer Levesque and noted the name, address, and driver’s license number were his but

that the signature, picture, height, weight, and hair color were incorrect. Miller also

stated that he did not own or possess any of the credit cards found in defendant’s wallet




                                              3
nor did he send anything from Western Union. Miller did not know defendant and did

not give defendant permission to use his personal identifying information.

       Defendant stated that he knew his driver’s license was suspended so he purchased

a driver’s license from a swap meet for $150. Defendant admitted that he used the name

“Steve Miller” when he was contacted by Officer Levesque, but claimed that he did not

know the driver’s license number or address depicted on the fraudulent license belonged

to a real person. Defendant further stated that the credit cards came with the driver’s

license he purchased in order to make the fake license appear real. He noted that he

never had any intention of using the credit cards but admitted that he had used the

driver’s license to send money through Western Union.

                                             II

                                      DISCUSSION

       Defendant appealed from the judgment, and we appointed counsel to represent

him on appeal. After examination of the record, counsel has filed a brief under the

authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California (1967) 386
U.S. 738, setting forth a statement of the case, a summary of the facts and potential

arguable issues, and requesting this court conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the record for potential error and find no arguable issues.



                                             4
                                       III

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                 RAMIREZ
                                                           P. J.
We concur:



HOLLENHORST
                         J.



KING
                         J.




                                        5